Stericycle, Inc.

Exhibit 10.1



AMENDMENT NO. 3

TO

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT (this "Agreement")
is being executed and delivered as of March 15, 2004 by and among Stericycle,
Inc., a Delaware corporation (the "Borrower"), each of the Subsidiary Guarantors
named as signatories hereto, the financial institutions from time to time party
to the Credit Agreement referred to and defined below (collectively, the
"Lenders") and Bank of America, N.A., as representative of the Lenders (in such
capacity, the "Administrative Agent") and as issuer of letters of credit (in
such capacity, the "Issuer"). Undefined capitalized terms used herein shall have
the meanings ascribed to such terms in such Credit Agreement as defined below.

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders, the Issuer, the Administrative Agent, Credit
Suisse First Boston, as the Co-Syndication Agent, UBS Warburg, LLC, as the
Co-Syndication Agent, and Fleet National Bank, as the Documentation Agent, have
entered into that certain Amended and Restated Credit Agreement dated as of
October 5, 2001, as amended by Amendment No. 1 to Amended and Restated Credit
Agreement dated as of June 28, 2002 and Amendment No. 2 to Amended and Restated
Credit Agreement dated as of January 27, 2003 (as otherwise modified, the
"Credit Agreement"), pursuant to which, among other things, the Lenders have
agreed to provide, subject to the terms and conditions contained therein,
certain loans to the Borrower; and

WHEREAS, the Borrower has requested that the Administrative Agent, the Issuer
and the Required Lenders amend the Credit Agreement to increase the "Letter of
Credit Commitment Amount" from $20,000,000 to $30,000,000 and, subject to the
terms and conditions of this Agreement, the Administrative Agent, the Issuer and
the Required Lenders hereby agree to such amendment.

NOW, THEREFORE, in consideration of the foregoing premises, the terms and
conditions stated herein and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Borrower, the Subsidiary
Guarantors, the Issuer, the Required Lenders and the Administrative Agent, such
parties hereby agree as follows:

1. Amendment. Subject to the satisfaction of the condition precedent set forth
in Paragraph 2 of this Agreement, Section 1.1 of the Credit Agreement is hereby
amended to delete the reference to the dollar amount "$20,000,000" set forth in
the definition of "Letter of Credit Commitment Amount" and to replace such
dollar amount with "$30,000,000".

2. Effectiveness of this Agreement; Condition Precedent. Paragraph 1 of this
Agreement shall be deemed to have become effective as of the date of this
Agreement, but such effectiveness shall be expressly conditioned upon the
Administrative Agent's receipt of an originally-executed counterpart of this
Agreement executed and delivered by duly authorized officers of the Borrower,
the Issuer, the Subsidiary Guarantors and the Required Lenders.

3. Representations, Warranties and Covenants.

(a) The Borrower hereby represents and warrants that this Agreement and the
Credit Agreement as amended by this Agreement constitute the legal, valid and
binding obligations of the Borrower enforceable against the Borrower in
accordance with their terms.

(b) The Borrower hereby represents and warrants that its execution, delivery and
performance of this Agreement and the Credit Agreement as amended by this
Agreement have been duly authorized by all proper corporate action, do not
violate any provision of its certificate of incorporation or bylaws, will not
violate any law, regulation, court order or writ applicable to it, and will not
require the approval or consent of any governmental agency, or of any other
third party under the terms of any contract or agreement to which the Borrower
or any of the Borrower's Affiliates is bound, including, without limitation, the
Subordinated Debt Documents.

(c) The Borrower hereby represents and warrants that, after giving effect to the
provisions of this Agreement, (i) no Default or Event of Default has occurred
and is continuing or will have occurred and be continuing and (ii) all of the
representations and warranties of the Borrower contained in the Credit Agreement
and in each other Loan Document (other than representations and warranties
which, in accordance with their express terms, are made only as of an earlier
specified date) are, and will be, true and correct as of the date of the
Borrower's execution and delivery hereof or thereof in all material respects as
though made on and as of such date.

4. Reaffirmation, Ratification and Acknowledgment; Reservation. The Borrower and
each Subsidiary Guarantor hereby (a) ratifies and reaffirms all of its payment
and performance obligations, contingent or otherwise, and each grant of security
interests and liens in favor of the Administrative Agent on behalf of the
Lenders, under each Loan Document to which it is a party, (b) agrees and
acknowledges that such ratification and reaffirmation is not a condition to the
continued effectiveness of such Loan Documents, and (c) agrees that neither such
ratification and reaffirmation, nor the Administrative Agent's, or any Lender's
solicitation of such ratification and reaffirmation, constitutes a course of
dealing giving rise to any obligation or condition requiring a similar or any
other ratification or reaffirmation from the Borrower or such Subsidiary
Guarantors with respect to any subsequent modifications to the Credit Agreement
or the other Loan Documents. The Credit Agreement is in all respects ratified
and confirmed. Each of the Loan Documents shall remain in full force and effect
and are hereby ratified and confirmed. Neither the execution, delivery nor
effectiveness of this Agreement shall operate as a waiver of any right, power or
remedy of the Administrative Agent or the Lenders, or of any Default or Event of
Default (whether or not known to the Administrative Agent or the Lenders), under
any of the Loan Documents, all of which rights, powers and remedies, with
respect to any such Default or Event of Default or otherwise, are hereby
expressly reserved by the Administrative Agent and the Lenders. This Agreement
shall constitute a Loan Document for purposes of the Credit Agreement.

5. Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK).

6. Administrative Agent's Expenses. The Borrower hereby agrees to promptly
reimburse the Administrative Agent for all of the reasonable out-of- pocket
expenses, including, without limitation, attorneys' and paralegals' fees, it has
heretofore or hereafter incurred or incurs in connection with the preparation,
negotiation and execution of this Agreement and the related Loan Documents.

7. Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original and all of which together shall constitute one and the same
agreement among the parties.



[signature pages to follow]

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.

STERICYCLE, INC., as Borrower

By: /s/ Frank J.M. ten Brink

Name: Frank J.M. ten Brink

Title: Chief Financial Officer

 

ENVIROMED, INC.,

BRIDGEVIEW, INC.,

MICRO-MED INDUSTRIES, INC.,

MICRO-MED OF GEORGIA, INC.,

MICRO-MED OF NORTH CAROLINA, INC.,

MICRO-MED OF TENNESSEE, INC.,

SCHERER LABORATORIES, INC.,

BIO-WASTE MANAGEMENT CORPORATION,

STERICYCLE OF WASHINGTON, INC.,

WASTE SYSTEMS, INC.,

MED-TECH ENVIRONMENTAL, INC.,

MED-TECH ENVIRONMENTAL (MA), INC.,

IONIZATION RESEARCH CO., INC.,

BFI MEDICAL WASTE, INC.,

AMERICAN MEDICAL DISPOSAL, INC.,

ENVIRONMENTAL HEALTH SYSTEMS, INC.,

STROUD PROPERTIES, INC.,

STERICYCLE INTERNATIONAL, LLC,

By: /s/ Frank J.M. ten Brink

Title: Vice President

 

BANK OF AMERICA, N.A., as Administrative Agent

By: /s/ Paul Folino

Title: Assistant Vice President

BANK OF AMERICA, N.A., as a Lender and as Issuing Bank

By: /s/ Jennifer L. Gerdes

Title: Vice President

 

[Signatures of other Lenders omitted]

